{¶ 20} I concur in the majority's judgment. I disagree with the overbroad statement in paragraph six, however, that "a decision to modify, affirm, or reverse a magistrate's decision lies within the discretion of the trial court and should not be reversed on appeal absent an abuse of discretion." "It is the type of question presented that determines this Court's standard of review, not the identity of the decision maker in the trial court." Turner v. Turner, 9th Dist. No. 07CA009187, 2008-Ohio-2601, at ¶ 21 (Dickinson, J., concurring). *Page 1